The voluntariness of the defendant’s waiver of his Miranda rights (see Miranda v Arizona, 384 US 436 [1966]) was unaffected by any alleged difficulty he might have had in understanding or communicating in the English language (see People v Mora, 36 AD3d 1142, 1143 [2007]; People v Restivo, 226 AD2d 1106, 1107 [1996]). The defendant’s argument concerning the alleged suggestivity of the photo array displayed to a civilian witness is without merit (see People v Leka, 209 AD2d 723, 724 [1994]). Accordingly, the County Court properly denied those branches of the defendant’s omnibus motion which were to suppress the photo array.
The defendant’s remaining contention is without merit. Rivera, J.P., Miller, Dillon and Belen, JJ., concur.